Citation Nr: 1034802	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  10-04 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for complex regional pain 
syndrome.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for depression.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).

5.  Entitlement to special monthly compensation (SMC).

(The issues of entitlement to increased ratings for right and 
left knee disabilities are the subjects of a separate decision of 
the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty training 
(ADT) from January 1989 to May 1989 and on active service from 
November 1989 to May 1992.

These matters are before the Board on appeal from March 2006, 
February 2009 and July 2009 rating decisions by the Buffalo, New 
York Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The appeal is REMANDED to the RO.  (Because the issues of a 
separate decision of the Board which are being remanded to 
the RO are inextricably intertwined with the issues 
addressed herein, this case is not to be sent to the 
Appeals Management Center (AMC), in Washington, DC.)  VA 
will notify the appellant if further action on her part is 
required.


REMAND

Complex Regional Pain Syndrome

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), where the 
remand orders of the Board are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  
Therefore, further development is necessary before the Board can 
adjudicate this claim on appeal.

In a November 2007 decision, the United States Court of Appeals 
for Veterans Claims (Court) specifically noted that the issue of 
entitlement to service connection for complex regional pain 
syndrome should be considered in the first instance.  In its 
March 2008 Remand, the Board instructed the RO/AMC (in pertinent 
part) to arrange for the Veteran to be examined by an appropriate 
physician to determine whether there is at least a 50 percent 
probability or greater (at least as likely as not) that she has 
complex regional pain syndrome as a result of an injury or 
disease incurred or aggravated during active service.  The 
Veteran underwent VA orthopedic examinations in September 2008 
and November 2009 conducted by a physician's assistant (PA-C).  A 
physician did not review or sign either report.

According to M21-1MR, Part III, Subpart IV, Chapter 3, Section D 
18(a), an examination report must be reviewed and signed by a 
medical doctor when an examination has been conducted by a 
physician assistant or nurse practitioner.

A medical professional is not competent to offer an opinion as to 
matters outside the scope of his experience.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  A physician is an authorized 
practitioner of medicine, while a PA-C has been trained and 
certified to provide certain of a physician's duties, "all under 
the responsible supervision of a licensed physician."  Dorland's 
Illustrated Medical Dictionary 1434 (30th ed. 2003).

In general, the Board is of the opinion that a PA-C is competent 
to evaluate the likely presence and etiology of complex regional 
pain syndrome, the opinion of which was based on clinical 
findings.  See Cox v. Nicholson, 20 Vet. App. 563 (2007) (noting 
that there is no requirement that medical examinations be 
conducted by physicians only, and that the issue involves whether 
the individual has the types of education and clinical training 
to evaluate the medical issue at hand).  In this case, however, 
because the March 2008 Remand order indicated that a physician 
should review the Veteran's claims file and render the opinion, 
it was in violation of the prior Remand for the RO/AMC to 
schedule the examination with a PA-C.  See Stegall, supra.

	(CONTINUED ON NEXT PAGE)


PTSD

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the 
regulations implementing it apply in the instant case.  With 
regard to the claim of service connection for PTSD, the Board is 
of the opinion that further development of the record is required 
to comply with VA's duty to notify.

The Veteran's service treatment records (STRs) were associated 
with the claims folder in November 2001.  They appear to be 
incomplete.  A search for additional records should be undertaken 
by the RO.

The Veteran is claiming that she has PTSD secondary to personal 
assault in service.  Specifically, the Veteran alleges that she 
suffers from PTSD as a result of a sexual assault by a military 
supply specialist (whose name she could not remember) at Ft. Drum 
at sometime in 1991.  The Veteran's lay testimony alone is not 
enough to establish the occurrence of the alleged stressor.  See 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

Under 38 C.F.R. § 3.304(f)(4), if a PTSD claim is based on an in-
service personal assault, evidence from sources other than the 
Veteran's service records may corroborate her accounts of the 
stressor incident.  Moreover, in Patton v. West, 12 Vet. App. 
272, 278 (1999), the United States Court of Appeals for Veterans 
Claims (Court) specified that there are special evidentiary 
procedures for PTSD claims based on personal assault.  See VA 
ADJUDICATION MANUAL M21-1MR, Part IV, subpart ii.1.D.17.  Because 
personal trauma is an extremely personal and sensitive issue, 
many incidents of personal trauma are not officially reported, 
and the victims of this type of in-service trauma may find it 
difficult to produce evidence to support the occurrence of the 
stressor.  It is often necessary to seek alternative evidence.  
Id.  Examples of such evidence include, but are not limited to, 
records from law enforcement authorities, hospitals, or 
physicians; copies of personal diaries, journals, or letters 
written contemporary to the claimed in-service events; and 
statements from family members, roommates, fellow service 
members, or clergy.  The types of evidence that may be considered 
to substantiate a claim of service connection for PTSD based on 
personal assault under 38 C.F.R. § 3.304(f)(4), was not provided 
in the VCAA letter of October 2005.  This defect should be cured 
on remand.

Depression

Service connection may be granted for disability which is 
proximately due to or the result of service- connected 
disability.  38 C.F.R. § 3.310(a).  In addition, service 
connection may be established on a secondary basis for a 
disability which is aggravated by a service-connected disability.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
However, the veteran may only be compensated for the degree of 
disability over and above the degree existing prior to the 
aggravation.  Id.  Temporary or intermittent flare-ups of 
symptoms of a condition, alone, do not constitute sufficient 
evidence of aggravation unless the underlying condition worsened.  
Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  In the case at 
hand, the Board finds that there are no etiology opinions of 
record that are adequate for adjudication purposes.  The medical 
evidence of record shows that the Veteran has been treated for 
depression.  The Board notes that the Veteran has not been 
scheduled for a VA examination to determine whether she currently 
has depression that was caused or aggravated (in light of 
Allen, supra) by her service-connected knee disabilities.  [The 
record includes an April 2007 VA medical opinion indicating that 
it could not be differentially determined if the Veteran's 
depression, "a symptom of PTSD, is also related to her knee 
condition."  This opinion is not adequate for adjudication 
purposes.]  Since the matter before the Board involves a question 
that is primarily medical in nature, a VA examination to answer 
the medical question remaining is necessary.  See 38 U.S.C.A. § 
5103A.

TDIU and SMC

The Board notes that further development and adjudication of the 
Veteran's claims for increased ratings for right and left knee 
disabilities (the subjects of a separate Board decision) may 
provide evidence in support of her claim for TDIU.  Moreover, 
further development and adjudication of the Veteran's claims for 
service connection may provide evidence in support of her claim 
for SMC.  Action on these claims will be deferred pending 
resolution of the claims for increased rating and service 
connection.  See Henderson v. West, 12 Vet. App. 11 (1998), 
citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the 
proposition that where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn could 
render any review of the decision on the other claim meaningless 
and a waste of appellate resources, the claims are inextricably 
intertwined.

Despite the lengthy procedural history of this claim, corrective 
action is required.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO should issue a letter to the 
Veteran informing her of the provisions of 
38 C.F.R. § 3.304(f)(4) describing the 
evidence that may be submitted to establish 
the occurrence of the alleged in-service 
personal assault.  Specifically, she should 
be advised of the various ways in which 
personal assault may be corroborated.  Such 
alternative forms of evidence include, but 
are not limited to: behavior and/or 
performance changes; records from law 
enforcement authorities, mental health 
counseling centers, hospitals, or 
physicians; statements from family members, 
fellow service members, or clergy; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained economic 
or social behavior changes.

2.  The RO should make another attempt to 
secure the Veteran's service treatment 
records through official channels.

3.  The RO is to arrange for the Veteran to 
undergo a VA orthopedic examination by a 
physician to determine the whether she 
suffers from complex regional pain syndrome 
that is attributable to service or is 
caused or aggravated by service-connected 
disabilities.  The Veteran's claims folder 
must be made available to the physician 
for review in this case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

All indicated tests and studies are to be 
performed, and a comprehensive recreational 
and occupational history is to be obtained.  
All medical findings are to be reported in 
detail.  The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for Joints, revised 
on December 9, 2009.  The physician is to 
provide a full description of the effects 
of the service-connected disabilities upon 
the Veteran's employment and daily life.  
The physician should indicate whether the 
Veteran suffers from complex regional pain 
syndrome that is attributable to service or 
is caused or aggravated by service-
connected disabilities.  The complete 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.

4.  The RO should arrange for the Veteran 
to be examined by a VA psychiatrist to 
determine the nature and likely etiology of 
her depression.  The psychiatrist must 
review the Veteran's claims file in 
conjunction with the examination.  The 
physician should provide an opinion 
regarding the following:

Is it at least as likely as not (i.e., a 50 
percent or better probability) that the 
Veteran's current depression had its onset 
in, or is otherwise related to, her 
military service?

Is it at least as likely as not (50 percent 
or better probability) that the Veteran's 
depression was caused or aggravated (i.e., 
chronically worsened) by her service-
connected knee disabilities.  If the 
examiner finds that the Veteran's 
depression was not caused, but was 
aggravated by her service-connected knee 
disabilities, the examiner should report 
the baseline level of severity of the 
depression prior to the onset of 
aggravation, or by the earliest medical 
evidence created at any time between the 
onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity.  If some of the increase 
in severity of the depression is due to 
natural progress, the examiner should 
indicate the degree of such increase in 
severity due to natural progression.  See 
generally 38 C.F.R. § 3.310(b) (effective 
October 10, 2006).

The examiner should explain the rationale 
for all opinions provided.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on her 
claim.

6.  Thereafter, the RO/AMC should undertake 
any other development it determines to be 
warranted, to include obtaining any medical 
records and/or opinions deemed necessary.

7.  The RO should then readjudicate the 
matters remaining on appeal.  If the 
benefits sought on appeal remain denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and her representative 
the opportunity to respond.  Then the case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


